Motion Granted; Dismissed and Memorandum Opinion filed October 1, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00736-CV

                      MIAMI BEVERLY, LLC, Appellant

                                         V.
              CHAMPION ENERGY SERVICES, LLC, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-62024

               MEMORANDUM                         OPINION
      This is an appeal from a summary judgment made final by an order of non-
suit signed March 26, 2013. According to appellant’s notice of appeal filed August
16, 2013, the trial court signed a reformed judgment on May 22, 2013, and
appellant filed a motion for new trial on June 21, 2013.

      On September 16, 2013, appellant filed a motion to dismiss the appeal
because the parties have settled all controversies between them. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, McCally, and Busby.




                                        2